107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.C.R. CRISLER, d/b/a Crisler Communications, Individually,d/b/a John Q. Public, Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION, Respondent,FM Lafayette Joint Venture, Intervenor.
No. 95-1221.
United States Court of Appeals, District of Columbia Circuit.
Jan. 10, 1997.

Before:  GINSBURG, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the Federal Communications Commission and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the memorandum opinion and order issued by the Federal Communications Commission on March 22, 1995, be affirmed substantially for the reasons stated therein.  The Federal Communications Commission correctly determined that Crisler's challenges to the substantive decisions before it were without merit, and his petition for reconsideration of the award of the construction permit in the FM licensing proceeding concerning the broadcast station in Lafayette, Louisiana, was untimely.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.